Exhibit 10.4

EXECUTION COPY



SPREAD ACCOUNT AGREEMENT

among

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2004-C-A,
as Issuer,

AMBAC ASSURANCE CORPORATION,
as Insurer,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee, as Trust Collateral Agent and as Collateral Agent

Dated as of August 23, 2004





TABLE OF CONTENTS

ARTICLE I
DEFINITIONS

Section 1.01.
  Definitions 1  
Section 1.02.
  Other Definitional Provisions 7  
     
        ARTICLE II
THE SPREAD ACCOUNT AGREEMENT COLLATERAL  
     
       
Section 2.01.
  Grant of Security Interest by the Issuer 7  
Section 2.02.
  Priority 7  
Section 2.03.
  Issuer Remains Liable 8  
Section 2.04.
  Delivery and Maintenance of Spread Account Agreement Collateral 8  
Section 2.05.
  Termination and Release of Rights 9  
Section 2.06.
  Non-Recourse Obligations of Issuer 10  
     
        ARTICLE III
SPREAD ACCOUNT  
     
       
Section 3.01.
  Establishment of Spread Account; Initial Deposit into Spread Account;
Maintenance of Spread Account 10  
Section 3.02.
  Investments 11  
Section 3.03.
  Payments; Priority of Payments. 12  
Section 3.04.
  General Provisions Regarding Spread Account 15  
Section 3.05.
  Reports by the Collateral Agent 15  
Section 3.06.
  Cash Collateralized Receivables 15  
Section 3.07.
  Cross-collateralization Provisions 16  
     
        ARTICLE IV
THE COLLATERAL AGENT  
     
       
Section 4.01.
  Appointment and Powers 17  
Section 4.02.
  Performance of Duties 17  
Section 4.03.
  Limitation on Liability 17  
Section 4.04.
  Reliance upon Documents 18  
Section 4.05.
  Successor Collateral Agent 18  
Section 4.06.
  Indemnification 20  
Section 4.07.
  Compensation and Reimbursement 20  
Section 4.08.
  Representations and Warranties of the Collateral Agent 20  
Section 4.09.
  Waiver of Setoffs 21  
Section 4.10.
  Control by the Controlling Party 21  
     
        ARTICLE V
COVENANTS OF THE ISSUER  
     
       
Section 5.01.
  Preservation of Spread Account Agreement Collateral 21  
Section 5.02.
  Notices 22  
Section 5.03.
  Waiver of Stay or Extension Laws; Marshalling of Assets 22  
Section 5.04.
  Noninterference, etc 22  

--------------------------------------------------------------------------------



 

Section 5.05.
  Issuer Changes 22  
     
        ARTICLE VI
CONTROLLING PARTY; INTERCREDITOR PROVISIONS  
     
       
Section 6.01.
  Appointment of Controlling Party 23  
Section 6.02.
  Controlling Party’s Authority 23  
Section 6.03.
  Rights of Issuer Secured Parties 24  
Section 6.04.
  Degree of Care 24  
     
        ARTICLE VII
REMEDIES UPON DEFAULT  
     
       
Section 7.01.
  Remedies upon a Default 25  
Section 7.02.
  Waiver of Default 25  
Section 7.03.
  Restoration of Rights and Remedies 25  
Section 7.04.
  No Remedy Exclusive 25  
     
        ARTICLE VIII
MISCELLANEOUS  
     
       
Section 8.01.
  Further Assurances 26  
Section 8.02.
  Waiver 26  
Section 8.03.
  Amendments; Waivers. 26  
Section 8.04.
  Severability 26  
Section 8.05.
  Nonpetition Covenant 27  
Section 8.06.
  Notices 27  
Section 8.07.
  Term of this Agreement 29  
Section 8.08.
  Assignments; Third-Party Rights; Reinsurance 29  
Section 8.09.
  Consent of Controlling Party 29  
Section 8.10.
  Consents to Jurisdiction 30  
Section 8.11.
  Determination of Adverse Effect 30  
Section 8.12.
  Headings 30  
Section 8.13.
  TRIAL BY JURY WAIVED 30  
Section 8.14.
  GOVERNING LAW. 31  
Section 8.15.
  Counterparts 31  
Section 8.16.
  Limitation of Liability 31  

ii

--------------------------------------------------------------------------------



SPREAD ACCOUNT AGREEMENT

This SPREAD ACCOUNT AGREEMENT, dated as of August 23, 2004 (this “Agreement”),
is among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2004-C-A, as issuer (the
“Issuer”), AMBAC ASSURANCE CORPORATION, as insurer (the “Insurer”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as trustee (in such capacity, the “Trustee”),
as trust collateral agent (in such capacity the “Trust Collateral Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Issuer was formed pursuant to the Trust Agreement dated as of
August 4, 2004 as amended and restated as of August 23, 2004(as amended from
time to time, the “Trust Agreement”), between AFS SenSub Corp., as seller, (the
“Seller”) and Wilmington Trust Company, as owner trustee (the “Owner Trustee”).

WHEREAS, pursuant to a Sale and Servicing Agreement, dated as of August 23,
2004, (the “Sale and Servicing Agreement”) among the Issuer, the Seller, the
Servicer, the Trust Collateral Agent and the Backup Servicer, the Seller sold to
the Issuer all of its right, title and interest in and to the Receivables and
Other Conveyed Property.

WHEREAS, pursuant to the Indenture, dated as of August 23, 2004, (the
“Indenture”), among the Issuer, the Trustee and the Trust Collateral Agent, the
Issuer pledged all of its right, title and interest in and to the Collateral to
the Trust Collateral Agent on behalf of the Issuer Secured Parties.

WHEREAS, the Issuer requested that the Insurer issue the Note Policy to the
Trustee to guarantee payment of the Insured Payments on each Distribution Date,
in respect of the Notes.

WHEREAS, in consideration of the issuance of the Note Policy, the Issuer and the
Servicer have agreed that the Insurer shall have certain rights as Controlling
Party to the extent set forth in the Basic Documents, with respect to the
Collateral.

In consideration of the premises, and for other good and valuable consideration,
the adequacy, receipt and sufficiency of which are hereby acknowledged the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions.     Unless otherwise defined in this Agreement, the
following terms shall have the following meanings:

“Accelerated Payment Amount Shortfall” has the meaning set forth in Section 1.1
of the Sale and Servicing Agreement.

“AmeriCredit” means AmeriCredit Financial Services, Inc.

--------------------------------------------------------------------------------



“AmeriCredit 2004-C-A Letter Agreement” means that side letter agreement, dated
August 31, 2004, by and between the Insurer and AmeriCredit and acknowledged by
the Issuer, the Seller and Wells Fargo, in its capacities as Trustee, Trust
Collateral Agent and Collateral Agent, as the same may be revised from time to
time.

“Cash Collateral Deposit” has the meaning set forth in Section 3.06(a).

“Cash Collateralized Receivable” means a Delinquent Receivable for which a
deposit has been made to the Spread Account by the Servicer pursuant to Section
3.06(a).

“Collateral Agent” means, initially Wells Fargo Bank, National Association, in
its capacity as collateral agent on behalf of the Issuer Secured Parties,
including its successors in interest, until a successor Person shall have become
the Collateral Agent pursuant to Section 4.05 and thereafter “Collateral Agent”
shall mean such successor Person.

“Collateral Agent Fee” means as designated in the fee letter between Collateral
Agent and AmeriCredit.

“Controlling Party” means the Person designated as the Controlling Party at such
time pursuant to Section 6.01.

“Cumulative Net Loss” means the positive difference between (i) the sum of (A)
the aggregate Principal Balance of all Liquidated Receivables plus (B) aggregate
Cram Down Losses minus (ii) Liquidation Proceeds received with respect to the
Receivables described in clause (i).

“Cumulative Net Loss Ratio” means the ratio, expressed as a percentage, computed
by dividing the Cumulative Net Losses by the Original Pool Balance.

“Default” means, (i) if the Insurer is then the Controlling Party, any Insurance
Agreement Event of Default and (ii) if the Trustee is then the Controlling
Party, any Event of Default under Section 5.1 of the Indenture.

“Delinquency Ratio” means, the ratio (expressed as a percentage) computed by
dividing: (a) the aggregate Principal Balance of all Receivables which were
Delinquent Receivables as of the close of business on the last day of the
related Collection Period minus the aggregate Principal Balance of all Cash
Collateralized Receivables by (b) the sum of the aggregate Principal Balance of
all Receivables as of the close of business on the first day of the related
Collection Period.

“Delinquent Receivable” means a Receivable with respect to which 10% or more of
a scheduled payment is more than sixty (60) days past due (excluding (i)
Receivables which the Servicer has repossessed the related Financed Vehicle and
(ii) Receivables which have become Liquidated Receivables).

“Final Termination Date” means the date that is the later of (i) the Insurer
Termination Date and (ii) the Trustee Termination Date.

“Insured Payments” has the meaning set forth in the Note Policy.

2

--------------------------------------------------------------------------------



“Insurer Termination Date” means the date which is the latest of (i) the date of
the expiration of the Note Policy and the cancellation and return thereof to the
Insurer, (ii) the date on which the Insurer shall have received payment and
performance in full of all Insurer Issuer Secured Obligations and (iii) the
latest date on which any payment referred to above could be avoided as a
preference or otherwise under the United States Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, as specified in an Opinion of Counsel delivered
to the Collateral Agent, the Insurer and the Trustee.

“Issuer” means AmeriCredit Automobile Receivables Trust 2004-C-A.

“Level 1 Cumulative Net Loss Test” means, for any Distribution Date specified
below, the Cumulative Net Loss Ratio for the related Collection Period is
greater than the percentage set forth opposite such Distribution Date:

Distribution Date occurring in:
    Percentage  
     
       
October 2004 through December 2004
    2.13%  
January 2005 through March 2005
    3.44%  
April 2005 through June 2005
    4.80%  
July 2005 through September 2005
    6.17%  
October 2005 through December 2005
    8.00%  
January 2006 through March 2006
    9.25%  
April 2006 through June 2006
    11.00%  
July 2006 through September 2006
    12.00%  
October 2006 through December 2006
    12.75%  
January 2007 through March 2007
    13.75%  
April 2007 through June 2007
    14.75%  
July 2007 through September 2007
    15.25%  
October 2007 and thereafter
    15.75%  

“Level 1 Delinquency Test” means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth opposite such
Distribution Date:

3

--------------------------------------------------------------------------------


Distribution Date occurring in:
    Percentage  
     
       
October 2004
    4.00%  
November 2004 through April 2005
    4.25%  
May 2005 through September 2005
    4.00%  
October 2005
    5.00%  
November 2005 through April 2006
    5.25%  
May 2006 through September 2006
    5.00%  
October 2006
    5.50%  
November 2006 through March 2007
    5.75%  
April 2007
    6.25%  
May 2007 through September 2007
    6.00%  
October 2007
    6.75%  
November 2007 through April 2008
    7.00%  
May 2008 through October 2008
    6.75%  
November 2008 and thereafter
    7.00%  

“Level 1 Trigger Event” means any violation of the Level 1 Cumulative Net Loss
Test, the Level 1 Delinquency Test (unless amounts are deposited to the Spread
Account with respect to the Cash Collateral Deposit pursuant to Section 3.06).

“Level 2 Cumulative Net Loss Test” means, for any Distribution Date, the
Cumulative Net Loss Ratio for the related Collection Period is greater than the
percentage set forth in the AmeriCredit 2004-C-A Letter Agreement entitled
“Spread Account: Level 2 Cumulative Net Loss Test”.

“Level 2 Delinquency Test” means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth in the section of
the AmeriCredit 2004-C-A Letter Agreement entitled “Spread Account: Level 2
Delinquency Test”.

“Level 2 Trigger Event” means the occurrence of any of the following (A) a
Servicer Termination Event, (B) violation of the Level 2 Cumulative Net Loss
Test, (C) violation of the Level 2 Delinquency Test or (D) an Insurance
Agreement Event of Default.

“Liquidation Proceeds” means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable including (1) proceeds from the
disposition of the underlying financed vehicles; (2) any related insurance
proceeds; (3) other monies received from the obligor that are allocable to
principal and interest due under the automobile loan, and (4) with respect to a
Sold Receivable, the related Sale Amount.

“Non-Controlling Party” means, at any time, the Issuer Secured Party that is not
the Controlling Party at such time.

“Original Pool Balance” means the Pool Balance as of the Cutoff Date.

“Outstanding Pool Balance” means the Pool Balance as of the end of the related
Collection Period.

4

--------------------------------------------------------------------------------



“Overcollateralization Amount” means 16.50%; provided, however, if each of the
“Step-Down Conditions” set forth in the AmeriCredit 2004-C-A Letter Agreement
are satisfied on a Distribution Date set forth in the following table, the
Overcollateralization Amount shall be reduced to the amount set forth with
respect to such Distribution Date in the following table; provided, further,
however, if any of such “Step-Down Conditions” are not satisfied on any
Distribution Date in the following table, the Overcollateralization Amount for
such Distribution Date and each following Distribution Date shall equal the
Overcollateralization Amount immediately prior to the date that any such
“Step-Down Condition” is not satisfied:

Distribution Date occurring in:
  Overcollateralization Amount  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
September 2006
   
15.50%
 
March 2007
   
14.50%
 
September 2007
   
13.50%
 

“Related Series” means a securitization transaction (a) relating to assets sold
by AmeriCredit to the Seller or another seller, (b) pursuant to which notes or
certificates were issued by an issuer and certain distributions on such notes or
certificates were insured by the Insurer and (c) with respect to which the
Collateral Agent has received notice in substantially the form attached hereto
as Exhibit A.

“Related Series Accelerated Payment Amount Shortfall” means, with respect to
each Related Series, after the twelfth distribution date for such Related
Series, the shortfall in the amount available in the Related Series Spread
Account to pay the “Accelerated Payment Amount Shortfall” as defined in the
Related Series Spread Account Agreement.

“Related Series Collateral Agent” means, with respect to each Related Series,
the “Collateral Agent” as defined in the Related Series Spread Account
Agreement.

“Related Series Insurance Agreement” means, with respect to each Related Series,
the “Insurance Agreement” as defined in the Related Series Spread Account
Agreement.

“Related Series Insurer Payment Amounts” means, with respect to each Related
Series, any amounts due and payable to the Insurer under the Related Series
Insurance Agreement.

“Related Series Requisite Amount Shortfall” means, with respect to each Related
Series, after the twelfth distribution date for such Related Series, the excess,
if any, of (a) the “Requisite Amount” as defined in the Related Series Spread
Account Agreement (without giving effect to any increase in such amount due to
any “Level I Trigger Event” or “Level II Trigger Event” as such terms are
defined in the Related Series Spread Account Agreement) over (b) the amount on
deposit in the Related Series Spread Account (after giving effect to any
withdrawals therefrom or deposits therein, except for (i) deposits therein from
the Spread Account or any other Related Series Spread Account or (ii) any other
amounts deposited therein that, under the terms of the Related Series Spread
Account Agreement, are excluded for purposes of determining whether the amount
therein equals the “Requisite Amount” as defined in Related Series Spread
Account Agreement).

5

--------------------------------------------------------------------------------



“Related Series SSA” means, with respect to each Related Series, the “Sale and
Servicing Agreement” as defined in the Related Series Spread Account Agreement.

“Related Series Spread Account” means, with respect to each Related Series, the
“Spread Account” as defined in the Related Series Spread Account Agreement.

“Related Series Spread Account Agreement” means, with respect to each Related
Series, the spread account agreement among the Insurer, the collateral agent for
such Related Series and any other parties that may be a party thereto, together
with any amendments or supplements thereto.

“Related Series Spread Account Claim Amount” means, with respect to each Related
Series, the shortfall in the amount available in the Related Series Spread
Account to pay the “Spread Account Claim Amount” as defined in the Related
Series Spread Account Agreement.

“Requisite Amount” will equal the Spread Account Initial Deposit on the Closing
Date, and thereafter, on each Distribution Date, the Requisite Amount shall be
equal to 2.0% of the Original Pool Balance, provided, however, that (i) on each
Distribution Date upon which a Level 1 Trigger Event has occurred and is
continuing, and upon each Distribution Date thereafter (unless no Level 1
Trigger Event has occurred for three consecutive months) the Requisite Amount
shall be equal to the greater of (x) 6.0% of the Outstanding Pool Balance or (y)
4.0% of the Original Pool Balance; and (ii) on each Distribution Date upon which
a Level 2 Trigger Event has occurred and upon each Distribution Date thereafter,
the Requisite Amount shall be equal to 100% of the Outstanding Pool Balance.

“Security Interests” means the security interests and Liens in the Spread
Account Agreement Collateral granted pursuant to Section 2.01.

“Seller” means AFS SenSub Corp.

“Spread Account” means the account designated as such, established and
maintained pursuant to Article Three.

“Spread Account Agreement Collateral” has the meaning set forth in Section 2.01.

“Spread Account Claim Amount” has the meaning set forth in Section 1.1 of the
Sale and Servicing Agreement.

“Trigger Event” means a Level 1 Trigger Event or a Level 2 Trigger Event.

“Trustee Termination Date” means the date which is the latest of the date on
which (i) the Trustee shall have received, as Trustee for the holders of the
Notes, payment and performance in full of all Trustee Issuer Secured Obligations
and (ii) all payments in respect of the Notes shall have been made and the
Indenture shall have been satisfied and discharged pursuant to the terms of
Article IV of the Indenture.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in effect
in the relevant jurisdiction, as the same may be amended from time to time.

6

--------------------------------------------------------------------------------



      Section 1.02. Other Definitional Provisions.

(a) Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Sale and Servicing Agreement or the Indenture, as the
case may be.

(b) The terms “hereof,” “herein” or “hereunder,” unless otherwise modified by
more specific reference, shall refer to this Agreement in its entirety. Unless
otherwise indicated in context, the terms “Article,” “Section,” “Appendix,”
“Exhibit” or “Annex” shall refer to an Article or Section of, or Appendix,
Exhibit or Annex to, this Agreement. The definition of a term shall include the
singular, the plural, the past, the present, the future, the active and the
passive forms of such term.

ARTICLE II

THE SPREAD ACCOUNT AGREEMENT COLLATERAL

      Section 2.01. Grant of Security Interest by the Issuer. In order to secure
the performance of Issuer Secured Obligations, to the extent provided herein,
the Issuer hereby pledges, assigns, grants, transfers and conveys to the
Collateral Agent, on behalf of and for the benefit of the Issuer Secured
Parties, a lien on and security interest in (which lien and security interest is
intended to be prior to all other Liens), all of its right, title and interest
in and to the following (all being collectively referred to herein as the
“Spread Account Agreement Collateral” and constituting Spread Account Agreement
Collateral hereunder):

(a) the Spread Account established pursuant to Section 3.01, and each other
account owned by the Issuer and maintained by the Collateral Agent (including,
without limitation, the Spread Account Initial Deposit related thereto and all
additional monies, checks, securities, investments and other documents from time
to time held in or evidencing any such accounts);

(b) all of the Issuer’s right, title and interest in and to investments made
with proceeds of the property described in clause (a) above, or made with
amounts on deposit in the Spread Account; and

(c) all distributions, revenues, products, substitutions, benefits, profits and
proceeds, in whatever form, of any of the foregoing whether now owned or
hereafter acquired.

      Section 2.02. Priority. The Issuer intends the security interests in favor
of the Issuer Secured Parties to be prior to all other Liens in respect of the
Spread Account Agreement Collateral, and the Issuer shall take all actions
necessary to obtain and maintain, in favor of the Collateral Agent, for the
benefit of the Issuer Secured Parties, a first lien on and a first priority,
perfected security interest in the Spread Account Agreement Collateral
including, without limitation, the filing of a UCC-1 financing statement
relating to the Spread Account Agreement Collateral. Subject to the provisions
hereof specifying the rights and powers of the Collateral Agent at the direction
of the Controlling Party from time to time to control certain specified matters
relating to the Spread Account Agreement Collateral, each Issuer Secured Party
shall

7

--------------------------------------------------------------------------------



have all of the rights, remedies and recourse with respect to the Spread Account
Agreement Collateral afforded a Secured Party under the Uniform Commercial Code,
and all other applicable law in addition to, and not in limitation of, the other
rights, remedies and recourse granted to such Issuer Secured Parties by this
Agreement or any other law relating to the creation and perfection of liens on,
and security interests in, the Spread Account Agreement Collateral.

      Section 2.03. Issuer Remains Liable. The Security Interests are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve either the Issuer from, any obligation to perform or satisfy, any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Agreement, the Insurance Agreement or any other
Basic Documents to which it is a party or (ii) impose any obligation on any of
the Issuer Secured Parties or the Collateral Agent to perform or observe any
such term, covenant, condition or agreement or impose any liability on any of
the Issuer Secured Parties or the Collateral Agent for any act or omission on
its part relative thereto or for any breach of any representation or warranty on
its part contained therein or made in connection therewith, except, in each
case, to the extent provided herein and in the other Basic Documents.

      Section 2.04. Delivery and Maintenance of Spread Account Agreement
Collateral.

(a) The Collateral Agent agrees to maintain the Spread Account Agreement
Collateral received by it (or evidence thereof, in the case of book-entry
securities in the name of the Collateral Agent) and all records and documents
relating thereto at the office of the Collateral Agent specified in Section 8.06
or such other address as may be approved by the Controlling Party. The
Collateral Agent shall keep all Spread Account Agreement Collateral and related
documentation in its possession separate and apart from all other property that
it is holding in its possession and from its own general assets and shall
maintain accurate records pertaining to the Eligible Investments and Spread
Account included in the Spread Account Agreement Collateral in such a manner as
shall enable the Collateral Agent and the Issuer Secured Parties to verify the
accuracy of such record-keeping. The Collateral Agent’s books and records shall
at all times show that the Spread Account Agreement Collateral is held by the
Collateral Agent as agent of the Issuer Secured Parties and is not the property
of the Collateral Agent. The Collateral Agent will promptly report to each
Issuer Secured Party and the Issuer any failure on its part to hold the Spread
Account Agreement Collateral as provided in this Section 2.04(a) and will
promptly take appropriate action to remedy any such failure.

(b) The Collateral Agent shall permit each of the Issuer Secured Parties, or
their respective duly authorized representatives, attorneys, auditors or
designees, to inspect the Spread Account Agreement Collateral in the possession
of or otherwise under the control of the Collateral Agent pursuant hereto at
such reasonable times during normal business hours as any such Issuer Secured
Party may reasonably request upon not less than one Business Day’s prior written
notice. The costs and expenses associated with any such inspection will be paid
by the party making such inspection.

(c) All Spread Account Agreement Collateral shall be transferred to the
Collateral Agent on behalf of the Issuer Secured Party in a manner consistent
with the definition of “Delivery” set forth in the Sale and Servicing Agreement.

8

--------------------------------------------------------------------------------



(d) Notwithstanding anything to the contrary herein, the Collateral Agent: (i)
is and will be acting on behalf of the Issuer Secured Parties as a securities
intermediary under Article Eight of the UCC; (ii) shall establish and maintain
the Spread Account for the benefit of the Issuer Secured Parties as a holder of
a security interest in the Spread Account Agreement Collateral and the Spread
Account; (iii) shall treat all of the assets in the Spread Account (other than
cash) as financial assets under Article Eight of the UCC; (iv) shall not hold,
or exercise control (within the meaning of Article Eight or Nine of the UCC)
over, the Spread Account Agreement Collateral and/or the Spread Account for the
benefit of any person or entity other than the Issuer Secured Parties; (v) has
received notice of the Issuer Secured Parties’ interest in the assets contained
and/or to be contained in the Spread Account; and (vi) shall take instructions
only from the Issuer Secured Party constituting the Controlling Party hereunder
(and shall comply with entitlement orders originated by such Issuer Secured
Party without any consent of and notwithstanding any alternate direction of the
Issuer) with respect to the Spread Account and/or the Spread Account Agreement
Collateral, including, without limitation, all instructions with respect to the
acquisition, transfer and disposition of assets in the Spread Account and the
proceeds thereof. In accordance with the choice of law governing this Agreement
set forth in Section 8.14 herein, for purposes of Article Eight of the UCC the
jurisdiction of the Collateral Agent is deemed to be New York.

      Section 2.05. Termination and Release of Rights.

(a) On the Insurer Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Insurer pursuant to this Agreement
in respect of the Spread Account Agreement Collateral shall terminate and be of
no further force and effect and all rights, remedies, powers, duties, authority
and obligations of the Insurer with respect to such Spread Account Agreement
Collateral shall be automatically released; provided that any indemnity provided
to or by the Insurer herein shall survive such Insurer Termination Date. If the
Insurer is acting as Controlling Party on the related Insurer Termination Date,
the Insurer agrees, at the expense of the Issuer, to execute and deliver such
instruments as the successor Controlling Party may reasonably request to
effectuate such release, and any such instruments so executed and delivered
shall be fully binding on the Insurer and any Person claiming by, through or
under the Insurer.

(b) On the Trustee Termination Date, the rights, remedies, powers, duties,
authority and obligations, if any, conferred upon the Trustee pursuant to this
Agreement in respect of the Spread Account Agreement Collateral shall terminate
and be of no further force and effect and all such rights, remedies, powers,
duties, authority and obligations of the Trustee with respect to such Spread
Account Agreement Collateral shall be automatically released; provided that any
indemnity provided to the Trustee herein shall survive such Trustee Termination
Date. If the Trustee is acting as Controlling Party on the related Trustee
Termination Date, the Trustee agrees, at the expense of the Issuer, to execute
and deliver such instruments as the Issuer may reasonably request to effectuate
such release, and any such instruments so executed and delivered shall be fully
binding on the Trustee.

9

--------------------------------------------------------------------------------



(c) On the Final Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Collateral Agent and each Issuer
Secured Party pursuant to this Agreement shall terminate and be of no further
force and effect and all rights, remedies, powers, duties, authority and
obligations of the Collateral Agent and each Issuer Secured Party with respect
to the Spread Account Agreement Collateral shall be automatically released. On
the Final Termination Date, the Collateral Agent agrees, and each Issuer Secured
Party agrees, at the expense of the Issuer, to execute such instruments of
release, in recordable form if necessary, in favor of the Issuer as the Issuer
may reasonably request, to deliver any Spread Account Agreement Collateral in
its possession to the Issuer, and to otherwise release the lien of this
Agreement and release and deliver to the Issuer the Spread Account Agreement
Collateral.

      Section 2.06. Non-Recourse Obligations of Issuer. Notwithstanding anything
herein or in the other Basic Documents to the contrary, the parties hereto agree
that the obligations of the Issuer hereunder shall be recourse only to the
extent of amounts released to the Issuer pursuant to Section 3.03(b)(ii) and
retained by the Issuer in accordance with the next sentence. The Issuer agrees
that it shall not declare or make any payment to the Seller or AmeriCredit
except in accordance with the Basic Documents. Nothing contained herein shall be
deemed to limit the rights of the Noteholders under any other Basic Document.

ARTICLE III

SPREAD ACCOUNT

      Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.

(a) On or prior to the Closing Date, the Collateral Agent shall establish, at
its office or at another depository institution or trust company an Eligible
Deposit Account, designated, “Spread Account—Wells Fargo Bank, National
Association, as Collateral Agent for Ambac Assurance Corporation and Wells Fargo
Bank, National Association, as Trustee and Trust Collateral Agent Re:
AmeriCredit Automobile Receivables Trust 2004-C-A, Class A Asset-Backed Notes
Series 2004-C-A” (the “Spread Account”). The Spread Account shall be maintained
by the Collateral Agent at all times separate and apart from any other account
of AmeriCredit, the Seller, the Servicer or the Issuer. The Spread Account shall
be maintained at the same depository institution (which depository institution
may be changed from time to time in accordance with this Agreement). If the
Spread Account ceases to be an Eligible Deposit Account, the Collateral Agent
shall notify the Controlling Party of such fact and shall establish within five
Business Days of such determination, in accordance with Section 3.04(a), a
successor Spread Account thereto, which shall be an Eligible Deposit Account, at
another depository institution acceptable to the Controlling Party.

(b) No withdrawals may be made of funds in the Spread Account except as provided
in Section 3.03. Except as specifically provided in this Agreement, funds in the
Spread Account shall not be commingled with any other moneys. All moneys
deposited

10

--------------------------------------------------------------------------------



from time to time in the Spread Account and all investments made with such
moneys shall be held by the Collateral Agent as part of the Spread Account
Agreement Collateral.

(c) On the Closing Date, Issuer shall provide or cause to be provided to the
Collateral Agent for deposit into the Spread Account an amount equal to the
Spread Account Initial Deposit.

(d) On each Distribution Date, after giving effect to all payments to be made on
the related Distribution Date, the Collateral Agent shall cause to be maintained
in the Spread Account an amount equal to the Requisite Amount in accordance with
Article V of the Sale and Servicing Agreement. Any amounts deposited with
respect to the Cash Collateral Deposit shall not be included for the purposes of
determining whether the amount maintained in the Spread Account equals the
Requisite Amount

      Section 3.02. Investments.

(a) Funds which may at any time be held in the Spread Account shall be invested
and reinvested by the Collateral Agent, at the written direction (which may
include, subject to the provisions hereof, general standing instructions) of the
Issuer (unless a Default shall have occurred and be continuing, in which case at
the written direction of the Controlling Party if it so elects) or its designee
received by the Collateral Agent by 1:00 p.m. New York City time, on the
Business Day prior to the date on which such investment shall be made, in one or
more Eligible Investments in the manner specified in Section 3.02(b) and (c). If
no written direction with respect to any portion of such Spread Account is
received by the Collateral Agent, the Spread Account Agreement Collateral Agent
shall invest such funds overnight in money market mutual funds described in
paragraph (d) of the definition of the term “Eligible Investments,” provided
that the Collateral Agent shall not be liable for any loss or absence of income
resulting from such investments.

(b) Each investment made pursuant to this Section on any date shall mature not
later than the Business Day immediately preceding the Distribution Date next
succeeding the day such investment is made or payable on demand, provided that
any investment of funds in the Spread Account maintained with the Collateral
Agent in any investment as to which the Collateral Agent is the obligor, if
otherwise qualified as an Eligible Investment may mature on the Distribution
Date next succeeding the date of such investment.

(c) Subject to the other provisions hereof, the Collateral Agent shall have sole
control over each such investment and the income thereon, and any certificate or
other instrument evidencing any such investment, if any, shall be delivered
directly to the Collateral Agent or its agent, together with each document of
transfer, if any, necessary to transfer title to such investment to the
Collateral Agent in a manner which complies with Section 2.04 and the
requirements of the definition of “Eligible Investments.”

(d) If amounts on deposit in the Spread Account are at any time invested in an
Eligible Investment payable on demand, the Collateral Agent shall (i) consistent
with any

11

--------------------------------------------------------------------------------



notice required to be given thereunder, demand that payment thereon be made on
the last day such Eligible Investment is permitted to mature under the
provisions hereof and (ii) demand payment of all amounts due thereunder promptly
upon receipt of written notice from the Controlling Party to the effect that
such investment does not constitute an Eligible Investment.

(e) All moneys on deposit in the Spread Account, together with any deposits or
securities in which such moneys may be invested or reinvested, and any gains
from such investments, shall constitute Spread Account Agreement Collateral
hereunder subject to the Security Interests of the Issuer Secured Parties.

(f) Subject to Section 4.03, the Collateral Agent shall not be liable by reason
of any insufficiency in amounts on deposit in the Spread Account resulting from
any loss on any Eligible Investment included therein except for losses
attributable to the Collateral Agent’s failure to make payments on Eligible
Investments as to which the Collateral Agent, in its commercial capacity, is
obligated. All income or loss on investments of funds in the Spread Account
shall be reported by AmeriCredit as taxable income or loss.

      Section 3.03. Payments; Priority of Payments.

(a) On or before the second Business Day prior to each Distribution Date, the
Collateral Agent will make the following calculations on the basis of
information (including, without limitation, the amount of any Spread Account
Claim Amount and the amount of any Accelerated Payment Amount Shortfall)
received pursuant to Article IV of the Sale and Servicing Agreement from the
Servicer; provided, however, that if the Collateral Agent receives written
notice from the Insurer, the Trustee, the Issuer or the Servicer of the
occurrence of a Trigger Event, such notice shall be determinative for the
purposes of determining the Requisite Amount:

(i) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Spread Account Claim
Amount (prior to any deposit in accordance with Section 3.07);

(ii) determine (A) the amounts, if any, to be paid from the Spread Account with
respect to the Spread Account Claim Amount and (B) whether, following payment
from the Spread Account to the Trust Collateral Agent for deposit into the
Collection Account, a Spread Account Claim Amount will continue to exist;

(iii) if a Spread Account Claim Amount will continue to exist following the
payment from the Spread Account contemplated by clause (ii) above, determine the
amount to be claimed from each Related Series Spread Account in accordance with
Section 3.07;

(iv) determine the amounts to be on deposit in the Spread Account on that
Distribution Date which will be available to satisfy any Accelerated Payment
Amount Shortfall (prior to any deposit in accordance with Section 3.07);

12

--------------------------------------------------------------------------------



(v) determine (A) the amounts, if any, to be paid from the Spread Account with
respect to the Accelerated Payment Amount Shortfall and (B) whether, following
payment from the Spread Account to the Trust Collateral Agent for deposit into
the Collection Account, an Accelerated Payment Amount Shortfall will continue to
exist;

(vi) if an Accelerated Payment Amount Shortfall will continue to exist following
the payment from the Spread Account contemplated by clause (v) above, determine
the amount to be claimed from each Related Series Spread Account in accordance
with Section 3.07;

(vii) determine the excess, if any, of (A) the Requisite Amount over (b) the
amounts to be on deposit in the Spread Account on such Distribution Date (after
giving effect to any withdrawals pursuant to subsection (b) but prior to any
deposit in accordance with Section 3.07), and if such excess exists, determine
the amount to be claimed from each Related Series Spread Account in accordance
with Section 3.07; and

(viii) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Related Series Spread
Account Claim Amount, any Related Series Accelerated Payment Amount Shortfall,
any Related Series Requisite Amount Shortfall and any Related Series Insurer
Payment Amounts.

      On such Distribution Date (and after giving effect to any deposits into
the Spread Account in accordance with Section 3.07), the Collateral Agent shall
deliver a certificate to the Trust Collateral Agent and the Insurer with respect
to any Deficiency Notice and any Accelerated Payment Shortfall Notice, stating
the amount, if any, to be distributed to the Trust Collateral Agent on that
Distribution Date in respect of such Accelerated Payment Shortfall Amount and in
respect of such Spread Account Claim Amount.

(b) On each Distribution Date, the Collateral Agent shall make the following
payments from the Spread Account (to the extent of funds available in the Spread
Account, including, without limitation, amounts deposited therein pursuant to
Section 3.07) in the following order of priority:

(i) if the Trust Collateral Agent has delivered a Deficiency Notice and if there
exists a Spread Account Claim Amount, to the Trust Collateral Agent for deposit
in the Collection Account the amount of such Spread Account Claim Amount; and

(ii) any funds in the Spread Account (excluding net of any amounts deposited
with respect to the Cash Collateral Deposit) in excess of the Requisite Amount,
after making the withdrawals therefrom required by clause (i) of this Section
3.03(b) (to the extent of funds available in excess of the Requisite Amount) and
any funds remaining in the Spread Account as of the Distribution

13

--------------------------------------------------------------------------------



Date immediately following the Final Termination Date will be applied by the
Collateral Agent in the following order of priority:

(A) if the Trust Collateral Agent has delivered an Accelerated Payment Shortfall
Notice and if there exists an Accelerated Payment Amount Shortfall, to the Trust
Collateral Agent for deposit in the Collection Account the amount of such
Accelerated Payment Amount Shortfall;

(B) to the payment of any expenses payable pursuant to Section 4.5 of the Sale
and Servicing Agreement to the extent not paid by the Servicer;

(C) to the Trust Collateral Agent for payment to any replacement servicer any
accrued and unpaid replacement servicer fees, transition costs or additional
compensation to the extent not paid by AmeriCredit or pursuant to the Sale and
Servicing Agreement;

(D) to the Trust Collateral Agent for payment to the Insurer, any amounts due
and owing to the Insurer that were not paid under clause (vi) of Section 5.7(a)
of the Sale and Servicing Agreement;

(E) to each Related Series Collateral Agent for deposit in the applicable
Related Series Spread Account, the amount necessary to pay in full any Related
Series Spread Account Claim Amount for such Related Series;

(F) to each Related Series Collateral Agent for deposit in the applicable
Related Series Spread Account, the amount necessary to pay in full any Related
Series Requisite Amount Shortfall for such Related Series;

(G) to each Related Series Collateral Agent for deposit in the applicable
Related Series Spread Account, the amount necessary to pay in full the Related
Series Accelerated Payment Amount Shortfall for such Related Series;

(H) if the Collateral Agent has received notice from the Insurer of Related
Series Insurer Payment Amounts, to the Insurer for the payment of the Related
Series Insurer Payment Amounts set forth on such notice;

(I) to the Backup Servicer, any indemnification amounts payable by the Servicer
to the Backup Servicer to the extent not paid by the Servicer;

(J) to the holder(s) of the Certificates, any remaining funds in the Spread
Account in excess of the Requisite Amount.

14

--------------------------------------------------------------------------------



      Section 3.04. General Provisions Regarding Spread Account.

(a)     Promptly upon the establishment (initially or upon any relocation) of
the Spread Account hereunder, the Collateral Agent shall advise the Issuer and
each Issuer Secured Party in writing of the name and address of the depository
institution or trust company where the Spread Account has been established (if
not at Wells Fargo Bank, National Association or any successor Collateral Agent
in its commercial banking capacity), the name of the officer of the depository
institution who is responsible for overseeing the Spread Account, the account
number and the individuals whose names appear on the signature cards for the
Spread Account. The Issuer shall cause each such depository institution or trust
company to execute a written agreement, in form and substance reasonably
satisfactory to the Controlling Party, waiving, and the Collateral Agent by its
execution of this Agreement hereby waives (except to the extent expressly
provided herein), in each case to the extent permitted under applicable law, (i)
any banker’s or other statutory or similar Lien, and (ii) any right of set-off
or other similar right under applicable law with respect to the Spread Account
and agreeing, and the Collateral Agent by its execution of this Agreement hereby
agrees to notify the Issuer and each Issuer Secured Party of any charge or claim
against or with respect to such Spread Account. The Collateral Agent shall give
the Issuer and each Issuer Secured Party at least ten Business Days’ prior
written notice of any change in the location of the Spread Account or in any
related account information. Anything herein to the contrary notwithstanding,
unless otherwise consented to by the Controlling Party in writing, the
Collateral Agent shall have no right to change the location of the Spread
Account

(b)     Upon the written request of the Controlling Party or the Issuer, the
Collateral Agent shall cause, at the expense of the Issuer, the depository
institution at which the Spread Account is located to forward to the requesting
party copies of all monthly account statements for the Spread Account.

(c)     No passbook, certificate of deposit or other similar instrument
evidencing the Spread Account shall be issued, and all contracts, receipts and
other papers, if any, governing or evidencing the Spread Account shall be held
by the Collateral Agent.

      Section 3.05. Reports by the Collateral Agent. The Collateral Agent shall
report to the Issuer, the Insurer, the Trustee (unless the Trustee is the same
party as the Collateral Agent), the Trust Collateral Agent and the Servicer, on
a monthly basis no later than each Distribution Date, the amount on deposit in
the Spread Account and the identity of the investments included therein as of
the last day of the related Collection Period, and shall provide accountings of
deposits into and withdrawals from the Spread Account, and of the investments
made therein, upon the request of the Issuer, the Insurer or the Servicer.

      Section 3.06.     Cash Collateralized Receivables.

(a)     On any date after the Outstanding Pool Balance has declined to 33% of
the Original Pool Balance, if (i) the Delinquency Ratio violates the Level 1
Delinquency Test, (ii) the amount on deposit in the Spread Account equals or
exceeds the Requisite Amount and (iii) the Pro Forma Note Balance equaled the
Required Pro Forma Note

15

--------------------------------------------------------------------------------



Balance on the immediately preceding Distribution Date, then the Servicer shall
have the option of making a deposit into the Spread Account to prevent the
occurrence of a Level 1 Trigger. If the Servicer elects to exercise such option,
then on each Distribution Date the Servicer shall deposit into the Spread
Account the amount necessary to maintain the Cash Collateral Deposit until such
time as the Delinquency Ratio (without taking into account any reduction for
Cash Collateralized Receivables) is at a level that does not violate the Level 1
Delinquency Test or Level 2 Delinquency Test. As of any date of determination,
the “Cash Collateral Deposit” shall equal the greater of (x) the aggregate
Principal Balance of 100% of the Receivables that are ninety (90) or more days
past due or (y) the aggregate Principal Balance of the minimum amount of
Delinquent Receivables necessary to reduce the Delinquency Ratio to a level that
does not violate the Level 1 Delinquency Test.

(b)     On each Distribution Date, upon which (i) the Delinquency Ratio (without
taking into account any reduction for Cash Collateralized Receivables) is at a
level that does not violate the Level 1 Delinquency Test or Level 2 Delinquency
Test, (ii) no Trigger Event is in effect and (iii) the amount on deposit in the
Spread Account (net of the Cash Collateral Deposit) is equal to or exceeds the
Requisite Amount, then the Collateral Agent shall distribute the Cash Collateral
Deposit in accordance with the priorities set forth in Section 3.03(b)(ii).

      Section 3.07. Cross-collateralization Provisions.

(a)     The Collateral Agent shall not make any distributions to the holder(s)
of the Certificates pursuant to Section 3.03 on any Distribution Date unless all
Related Series Spread Account Claim Amounts, Related Series Accelerated Payment
Amount Shortfalls, Related Series Requisite Amount Shortfalls and Related Series
Insurer Payment Amounts have been paid (or funds transferred in order to pay
such amounts) in full. Subject to the priorities in Section 3.03(b), the
Collateral Agent shall make distributions to the Related Series Collateral
Agents in accordance with information received by the Collateral Agent from such
Related Series Collateral Agents, and the Collateral Agent shall be entitled to
rely on a written certification from a Related Series Collateral Agent of the
amounts of any Related Series Spread Account Claim Amounts, Related Series
Accelerated Payment Amount Shortfalls and Related Series Requisite Amount
Shortfalls for the applicable Related Series for such Distribution Date. If the
Spread Account and one or more Related Series Spread Accounts (collectively, the
“Funding Spread Accounts”) have funds available to pay any Related Series Spread
Account Claim Amount, Related Series Accelerated Payment Amount Shortfall,
Related Series Requisite Amount Shortfall or Related Series Insurer Payment
Amounts, amounts to be transferred to the Related Series Spread Account
containing the shortfall shall be allocated among the Funding Spread Accounts
pro rata based upon the funds available in the Funding Spread Accounts for such
transfers.

(b)     On or prior to the first Business Day prior to each Distribution Date,
the Collateral Agent shall make the determinations contained in subsections
(iii), (vi) and (vii) of Section 3.03(a) and provide sufficient information to
each Related Series Collateral Agent in order to effectuate the transfer of any
amounts available in the

16

--------------------------------------------------------------------------------



Related Series Spread Accounts to the Spread Account. If two or more Related
Series Spread Accounts have funds available for transfer to the Spread Account
pursuant to the Related Series Spread Account Agreements, amounts to be
transferred to the Spread Account shall be allocated among such Related Series
Spread Accounts pro rata based upon the funds available in such Related Series
Spread Accounts for such transfers. Amounts received by the Collateral Agent
from any Related Series Spread Account shall be deposited in the Spread Account
and distributed in accordance with Section 3.03(b) or retained in the Spread
Account, as applicable.

ARTICLE IV

THE COLLATERAL AGENT

      Section 4.01. Appointment and Powers. Subject to the terms and conditions
hereof, each of the Issuer Secured Parties hereby appoints Wells Fargo Bank,
National Association as the Collateral Agent with respect to the Spread Account
Agreement Collateral, and Wells Fargo Bank, National Association hereby accepts
such appointment and agrees to act as Collateral Agent with respect to the
Spread Account Agreement Collateral, for the Issuer Secured Parties, to maintain
custody and possession of such Spread Account Agreement Collateral (except as
otherwise provided hereunder) and to perform the other duties of the Collateral
Agent in accordance with the provisions of this Agreement. Each Issuer Secured
Party hereby authorizes the Collateral Agent to take such action on its behalf,
and to exercise such rights, remedies, powers and privileges hereunder, as the
Controlling Party may direct and as are specifically authorized to be exercised
by the Collateral Agent by the terms hereof, together with such actions, rights,
remedies, powers and privileges as are reasonably incidental thereto. The
Collateral Agent shall act (and shall be completely protected in so acting) upon
and in compliance with the written instructions of the Controlling Party
delivered pursuant to this Agreement promptly following receipt of such written
instructions; provided that the Collateral Agent shall not act in accordance
with any instructions (i) which are not authorized by, or in violation of the
provisions of, this Agreement, (ii) which are in violation of any applicable
law, rule or regulation or (iii) for which the Collateral Agent has not received
reasonable indemnity. Receipt of such instructions shall not be a condition to
the exercise by the Collateral Agent of its express duties hereunder, except
where this Agreement provides that the Collateral Agent is permitted to act only
following and in accordance with such instructions.

      Section 4.02. Performance of Duties. The Collateral Agent shall have no
duties or responsibilities except those expressly set forth in this Agreement
and the other Basic Documents to which the Collateral Agent is a party or as
directed by the Controlling Party in accordance with this Agreement. The
Collateral Agent shall not be required to take any discretionary actions
hereunder except at the written direction and with indemnification satisfactory
to it from the Controlling Party.

      Section 4.03. Limitation on Liability. Neither the Collateral Agent nor
any of its directors, officers or employees shall be liable for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith,
except that the Collateral Agent shall be liable for its negligence, bad faith
or willful misconduct; nor shall the Collateral Agent be responsible for the
validity, effectiveness, value, sufficiency or enforceability against the Issuer
of this Agreement

17

--------------------------------------------------------------------------------



or any of the Spread Account Agreement Collateral (or any part thereof).
Notwithstanding any term or provision of this Agreement, the Collateral Agent
shall incur no liability to the Issuer or the Issuer Secured Parties for any
action taken or omitted by the Collateral Agent in connection with the Spread
Account Agreement Collateral, except for the negligence or willful misconduct on
the part of the Collateral Agent, and, further, shall incur no liability to the
Issuer Secured Parties except for negligence or willful misconduct in carrying
out its duties to the Issuer Secured Parties. Subject to Section 4.04, the
Collateral Agent shall be completely protected and shall incur no liability to
any such party in relying upon the accuracy, acting in reliance upon the
contents, and assuming the genuineness of any notice, demand, certificate,
signature, instrument or other document reasonably believed by the Collateral
Agent to be genuine and to have been duly executed by the appropriate signatory,
and (absent actual knowledge to the contrary) the Collateral Agent shall not be
required to make any independent investigation with respect thereto. The
Collateral Agent shall at all times be free independently to establish to its
reasonable satisfaction, but shall have no duty to independently verify, the
existence or nonexistence of facts that are a condition to the exercise or
enforcement of any right or remedy hereunder or under any of the Basic
Documents. The Collateral Agent may consult with counsel selected by it with due
care, and shall not be liable for any action taken or omitted to be taken by it
hereunder in good faith and in accordance with the written advice of such
counsel. The Collateral Agent shall not be under any obligation to exercise any
of the remedial rights or powers vested in it by this Agreement or to follow any
direction from the Controlling Party unless it shall have received reasonable
security or indemnity satisfactory to the Collateral Agent against the costs,
expenses and liabilities which might be incurred by it.

      Section 4.04. Reliance upon Documents. In the absence of bad faith or
negligence on its part, the Collateral Agent shall be entitled to rely on any
communication, instrument, paper or other document reasonably believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons and shall have no liability in acting, or omitting to act, where such
action or omission to act is in reasonable reliance upon any statement or
opinion contained in any such document or instrument.

      Section 4.05. Successor Collateral Agent.

(a)     Any Person into which the Collateral Agent may be converted or merged,
or with which it may be consolidated, or to which it may sell or transfer its
trust business and assets as a whole, or substantially as a whole, or any Person
resulting from any such conversion, merger, consolidation, sale or transfer to
which the Collateral Agent is a party, shall (provided it is otherwise qualified
to serve as the Collateral Agent hereunder and is acceptable to the Insurer) be
and become a successor Collateral Agent hereunder and be vested with all of the
title to and interest in the Spread Account Agreement Collateral and all of the
trusts, powers, discretions, immunities, privileges and other matters as was its
predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, except to the extent, if any, that any
such action is necessary to perfect, or continue the perfection of, the security
interest of the Issuer Secured Parties in the Spread Account Agreement
Collateral.

18

--------------------------------------------------------------------------------



(b)     The Collateral Agent and any successor Collateral Agent may resign only
(i) upon a determination that by reason of a change in legal requirements the
performance of its duties under this Agreement would cause it to be in violation
of such legal requirements in a manner which would result in a material adverse
effect on the Collateral Agent as evidenced by an Opinion of Counsel delivered
to the Insurer, and the Controlling Party does not elect to waive the Collateral
Agent’s obligation to perform those duties which render it legally unable to act
or elect to delegate those duties to another Person, or (ii) with the prior
written consent of the Controlling Party. The Collateral Agent shall give not
less than 60 days’ prior written notice of any such permitted resignation by
registered or certified mail to the other Issuer Secured Party and the Issuer;
provided, that such resignation shall take effect only upon the date which is
the latest of (A) the effective date of the appointment of a successor
Collateral Agent acceptable to the Insurer (provided that an Insurer Default has
not occurred and is continuing) and the acceptance in writing by such successor
Collateral Agent of such appointment and of its obligation to perform its duties
hereunder in accordance with the provisions hereof, (B) delivery of the
Collateral to such successor to be held in accordance with the procedures
specified in Article Two, and (C) receipt by the Controlling Party of an Opinion
of Counsel to the effect described in Section 5.05. Notwithstanding the
preceding sentence, if by the contemplated date of resignation specified in the
written notice of resignation delivered as described above no successor
Collateral Agent or temporary successor Collateral Agent has been appointed
Collateral Agent or becomes the Collateral Agent pursuant to Section 4.05(d),
the resigning Collateral Agent may petition a court of competent jurisdiction in
New York, New York for the appointment of a successor acceptable to the Insurer
(provided that an Insurer Default has not occurred and is continuing).
Notwithstanding anything herein to the contrary, if the Trustee, the Trust
Collateral Agent and Collateral Agent are the same party and the Trustee or the
Trust Collateral Agent resigns under the Indenture, the Collateral Agent may
resign in accordance with the procedures for resignation of the Trustee and the
Trust Collateral Agent under the Indenture.

(c)     The Collateral Agent may be removed by the Controlling Party at any
time, with or without cause, by an instrument or concurrent instruments in
writing delivered to the Collateral Agent, the other Issuer Secured Party and
the Issuer. A temporary successor may be removed at any time to allow a
successor Collateral Agent to be appointed pursuant to Section 4.05(d). Any
removal pursuant to the provisions of this subsection (c) shall take effect only
upon the date which is the latest of (i) the effective date of the appointment
of a successor Collateral Agent acceptable to the Insurer (provided that an
Insurer Default has not occurred and is continuing) and the acceptance in
writing by such successor Collateral Agent of such appointment and of its
obligation to perform its duties hereunder in accordance with the provisions
hereof, (ii) delivery of the Spread Account Agreement Collateral to such
successor to be held in accordance with the procedures specified in Article Two
and (iii) receipt by the Controlling Party of an Opinion of Counsel to the
effect described in Section 5.05.

(d)     The Controlling Party shall have the sole right to appoint each
successor Collateral Agent. Every temporary or permanent successor Collateral
Agent appointed hereunder shall execute, acknowledge and deliver to its
predecessor and to each Issuer

19

--------------------------------------------------------------------------------



Secured Party and the Issuer an instrument in writing accepting such appointment
hereunder and the relevant predecessor shall execute, acknowledge and deliver
such other documents and instruments as will effectuate the delivery of all
Spread Account Agreement Collateral to the successor Collateral Agent to be held
in accordance with the procedures specified in Article Two, whereupon such
successor, without any further act, deed or conveyance, shall become fully
vested with all the estates, properties, rights, powers, duties and obligations
of its predecessor. Such predecessor shall, nevertheless, on the written request
of either Issuer Secured Party or the Issuer, execute and deliver an instrument
transferring to such successor all the estates, properties, rights and powers of
such predecessor hereunder. In the event that any instrument in writing from the
Issuer or a Issuer Secured Party is reasonably required by a successor
Collateral Agent to more fully and certainly vest in such successor the estates,
properties, rights, powers, duties and obligations vested or intended to be
vested hereunder in the Collateral Agent, any and all such written instruments
shall, at the request of the temporary or permanent successor Collateral Agent,
be forthwith executed, acknowledged and delivered by the Issuer. The designation
of any successor Collateral Agent and the instrument or instruments removing any
Collateral Agent and appointing a successor hereunder, together with all other
instruments provided for herein, shall be maintained with the records relating
to the Spread Account Agreement Collateral and, to the extent required by
applicable law, filed or recorded by the successor Collateral Agent in each
place where such filing or recording is necessary to effect the transfer of the
Spread Account Agreement Collateral to the successor Collateral Agent or to
protect or continue the perfection of the security interests granted hereunder.

      Section 4.06. Indemnification. The Servicer shall indemnify the Collateral
Agent, its directors, officers, employees and agents for, and hold the
Collateral Agent, its directors, officers, employees and agents harmless
against, any loss, liability or expense (including the costs and expenses of
defending against any claim of liability) arising out of or in connection with
the Collateral Agent’s acting as Collateral Agent hereunder, except such loss,
liability or expense as shall result from the negligence, bad faith or willful
misconduct of the Collateral Agent. The obligation of the Servicer under this
Section 4.06 shall survive the termination of this Agreement and the resignation
or removal of the Collateral Agent or the Servicer.

      Section 4.07. Compensation and Reimbursement. The Servicer agrees for the
benefit of the Issuer Secured Parties to pay to the Collateral Agent, the
Collateral Agent Fee for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a collateral trustee) and to reimburse the Collateral Agent for
any reasonable and out of pocket expenses (including reasonable legal fees and
expenses but excluding any expenses resulting from the gross negligence, bad
faith, or willful misconduct of the Collateral Agent) incurred in connection
with the duties contemplated herein.

      Section 4.08. Representations and Warranties of the Collateral Agent. The
Collateral Agent represents and warrants to the Issuer and to each Issuer
Secured Party as follows:

(a) Due Organization. The Collateral Agent is a national banking association,
duly organized, validly existing and in good standing under the laws of the
United States

20

--------------------------------------------------------------------------------



and is duly authorized and licensed under applicable law to conduct its business
as presently conducted.

(b) Corporate Power. The Collateral Agent has all requisite right, power and
authority to execute and deliver this Agreement and to perform all of its duties
as Collateral Agent hereunder.

      (c) Due Authorization. The execution and delivery by the Collateral Agent
of this Agreement and the other Basic Documents to which it is a party, and the
performance by the Collateral Agent of its duties hereunder and thereunder, have
been duly authorized by all necessary corporate proceedings and no further
approvals or filings, including any governmental approvals, are required for the
valid execution and delivery by the Collateral Agent, or the performance by the
Collateral Agent, of this Agreement and such other Basic Documents.

(d) Valid and Binding Agreement. The Collateral Agent has duly executed and
delivered this Agreement and each other Basic Document to which it is a party,
and each of this Agreement and each such other Basic Document constitutes the
legal, valid and binding obligation of the Collateral Agent, enforceable against
the Collateral Agent in accordance with its terms, except as (i) such
enforceability may be limited by bankruptcy, insolvency, reorganization and
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

      Section 4.09. Waiver of Setoffs. The Collateral Agent hereby expressly
waives any and all rights of set off that the Collateral Agent may otherwise at
any time have under applicable law with respect to the Spread Account and agrees
that amounts in the Spread Account shall at all times be held and applied solely
in accordance with the provisions hereof.

      Section 4.10. Control by the Controlling Party. The Collateral Agent shall
comply with notices and instructions given by the Issuer only if accompanied by
the written consent of the Controlling Party, except that if any Default shall
have occurred and be continuing, the Collateral Agent shall act upon and comply
with notices and instructions given by the Controlling Party alone in the place
and stead of the Issuer.

ARTICLE V

COVENANTS OF THE ISSUER

      Section 5.01. Preservation of Spread Account Agreement Collateral. Subject
to the rights, powers and authorities granted to the Collateral Agent and the
Controlling Party in this Agreement, the Issuer shall take such action as is
necessary and proper with respect to the Spread Account Agreement Collateral in
order to preserve and maintain such Spread Account Agreement Collateral and to
cause (subject to the rights of the Issuer Secured Parties) the Collateral Agent
to perform its obligations with respect to such Spread Account Agreement
Collateral as provided herein including, without limitation, filing UCC-1s on
the Spread Account and investments therein. The Issuer will do, execute,
acknowledge and deliver, or cause to be

21

--------------------------------------------------------------------------------



done, executed, acknowledged and delivered, such instruments of transfer or take
such other steps or actions as may be necessary, or required by the Controlling
Party, to perfect the Security Interests granted hereunder in the Spread Account
Agreement Collateral, to ensure that such Security Interests rank prior to all
other Liens and to preserve the priority of such Security Interests and the
validity and enforceability thereof.

      Section 5.02. Notices. In the event that the Issuer acquires knowledge of
the occurrence and continuance of any Insurance Agreement Event of Default or
Event of Default under the Indenture or of any event of default or like event,
howsoever described or called, under any of the Basic Documents, the Issuer
shall immediately give notice thereof to the Collateral Agent and each Issuer
Secured Party.

      Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets. The
Issuer covenants, to the fullest extent permitted by applicable law, that it
will not at any time insist upon, plead or in any manner whatsoever claim or
take the benefit or advantage of, any appraisement, valuation, stay, extension
or redemption law wherever enacted, now or at any time hereafter in force, in
order to prevent or hinder the enforcement of this Agreement or any absolute
sale of the Spread Account Agreement Collateral or any part thereof, or the
possession thereof by any purchaser at any sale under Article Seven; and the
Issuer, to the fullest extent permitted by applicable law, for itself and all
who may claim under it, hereby waives the benefit of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. The Issuer, for
itself and all who may claim under it, waives, to the fullest extent permitted
by applicable law, all right to have the Spread Account Agreement Collateral
marshaled upon any foreclosure or other disposition thereof.

      Section 5.04. Noninterference, etc. The Issuer shall not (i) waive or
alter any of its rights under the Spread Account Agreement Collateral (or any
agreement or instrument relating thereto) without the prior written consent of
the Controlling Party, (ii) fail to pay any tax, assessment, charge or fee
levied or assessed against the Spread Account Agreement Collateral, or to defend
any action, if such failure to pay or defend may adversely affect the priority
or enforceability of the Issuer’s right, title or interest in and to the Spread
Account Agreement Collateral or the Collateral Agent’s lien on, and security
interest in, the Spread Account Agreement Collateral for the benefit of the
Issuer Secured Parties or (iii) take any action, or fail to take any action, if
such action or failure to take action will interfere with the enforcement of any
rights under the Basic Documents.

      Section 5.05. Issuer Changes

(a) Change in Name, Structure, etc. The Issuer shall not change its name,
identity or corporate structure unless it shall have given each Issuer Secured
Party and the Collateral Agent at least 30 days’ prior written notice thereof,
shall have effected any necessary or appropriate assignments or amendments
thereto and filings of financing statements or amendments thereto.

22

--------------------------------------------------------------------------------



(b) Relocation of the Issuer. The Issuer shall not change its principal
executive office or jurisdiction of organization unless it gives each Issuer
Secured Party and the Collateral Agent at least 30 days’ prior written notice of
any relocation of its principal executive office. If the Issuer relocates its
principal executive office, jurisdiction of organization or principal place of
business from Delaware, the Issuer shall give prior notice thereof to the
Controlling Party and the Collateral Agent and shall effect whatever appropriate
recordations and filings are necessary and shall provide an Opinion of Counsel
to the Controlling Party and the Collateral Agent, to the effect that, upon the
recording of any necessary assignments or amendments to previously-recorded
assignments and filing of any necessary amendments to the previously filed
financing or continuation statements or upon the filing of one or more specified
new financing statements, and the taking of such other actions as may be
specified in such opinion, the security interests in the Spread Account
Agreement Collateral shall remain, after such relocation, valid and perfected.

ARTICLE VI

CONTROLLING PARTY; INTERCREDITOR PROVISIONS

Section 6.01. Appointment of Controlling Party. From and after the Closing Date
until the Insurer Termination Date, the Insurer shall be the Controlling Party
and shall be entitled to exercise all the rights given the Controlling Party
hereunder. From and after the Insurer Termination Date until the Trustee
Termination Date, the Trustee shall be the Controlling Party. Notwithstanding
the foregoing, in the event that an Insurer Default shall have occurred and be
continuing, the Trustee shall be the Controlling Party until the applicable
Trustee Termination Date. If prior to an Insurer Termination Date the Trustee
shall have become the Controlling Party as a result of the occurrence of an
Insurer Default and either such Insurer Default is cured or for any other reason
ceases to exist or the Trustee Termination Date occurs, then upon such cure or
other cessation or on such Trustee Termination Date, as the case may be, the
Insurer shall, upon notice thereof being duly given to the Collateral Agent,
again be the Controlling Party.

Section 6.02. Controlling Party’s Authority.

(a) The Issuer hereby irrevocably appoints the Collateral Agent, and any
successor to the Collateral Agent appointed pursuant to Section 4.05, its true
and lawful attorney, with full power of substitution, in the name of the Issuer,
the Issuer Secured Parties or otherwise, but (subject to Section 2.06) at the
expense of the Issuer, to the extent permitted by law to exercise, at any time
and from time to time while any Insurance Agreement Event of Default has
occurred but at all such times at the direction of the Controlling Party, any or
all of the following powers with respect to all or any of the Spread Account
Agreement Collateral: (i) to demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due upon or by virtue
thereof, (ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto, (iii) to sell, transfer, assign or otherwise
deal with the same or the proceeds thereof as fully and effectively as if the
Collateral Agent were the absolute

23

--------------------------------------------------------------------------------



owner thereof, and (iv) to extend the time of payment of any or all thereof and
to make any allowance or other adjustments with respect thereto.

(b) With respect to the Notes and the related Spread Account Agreement
Collateral, each Issuer Secured Party hereby irrevocably and unconditionally
constitutes and appoints the Collateral Agent, and any successor to such
Collateral Agent appointed pursuant to Section 4.05 from time to time, as the
true and lawful attorney-in-fact of the Issuer Secured Parties, with full power
of substitution, to execute, acknowledge and deliver any notice, document,
certificate, paper, pleading or instrument and to do in the name of the
Collateral Agent as well as in the name, place and stead of such Issuer Secured
Party such acts, things and deeds for and on behalf of and in the name of the
Issuer Secured Parties under this Agreement which the Issuer Secured Parties
could or might do or which may be necessary, desirable or convenient in the
Collateral Agent’s sole discretion with the prior written consent of the
Controlling Party or at the direction of the Controlling Party to effect the
purposes contemplated hereunder and, without limitation, exercise full right,
power and authority to take, or defer from taking, any and all acts with respect
to the administration of the Spread Account Agreement Collateral, and the
enforcement of the rights of the Issuer Secured Parties hereunder, on behalf of
and for the benefit of the Issuer Secured Parties, as their interests may
appear.

Section 6.03. Rights of Issuer Secured Parties. With respect to the Notes and
the related Spread Account Agreement Collateral, the Non-Controlling Party at
any time expressly agrees that it shall not assert any rights that it may
otherwise have, as an Issuer Secured Party with respect to the Spread Account
Agreement Collateral, to direct the maintenance, sale or other disposition of
the Spread Account Agreement Collateral or any portion thereof, notwithstanding
the occurrence and continuance of any Default or any non-performance by the
Issuer of any obligation owed to such Issuer Secured Party hereunder or under
any other Basic Document, and each party hereto agrees that the Collateral
Agent, at the direction of the Controlling Party shall be the only Person
entitled to assert and exercise such rights.

Section 6.04. Degree of Care.

(a) Controlling Party. Notwithstanding any term or provision of this Agreement,
the Collateral Agent shall incur no liability to the Issuer for any action taken
or omitted by the Collateral Agent in connection with the Spread Account
Agreement Collateral, except for any negligence, bad faith or willful misconduct
on the part of the Collateral Agent and, further, shall incur no liability to
the Non-Controlling Party except for the negligence, bad faith or willful
misconduct of the Collateral Agent in carrying out its duties, if any, to the
Non-Controlling Party. The Collateral Agent shall be completely protected and
shall incur no liability to any such party in relying upon the accuracy, acting
in reliance upon the contents and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document believed by the
Collateral Agent to be genuine and to have been duly executed by the appropriate
signatory, and (absent manifest error or actual knowledge to the contrary) the
Collateral Agent shall not be required to make any independent investigation
with respect thereto. The Collateral Agent shall, at all times, be free
independently to establish to its reasonable satisfaction the existence or
nonexistence, as the case may be, of any fact the existence or

24

--------------------------------------------------------------------------------



nonexistence of which shall be a condition to the exercise or enforcement of any
right or remedy under this Agreement or any of the Basic Documents.

(b) The Non-Controlling Party. The Non-Controlling Party shall not be liable to
the Issuer for any action or failure to act by the Controlling Party or the
Collateral Agent in exercising, or failing to exercise, any rights or remedies
hereunder.

ARTICLE VII

REMEDIES UPON DEFAULT

Section 7.01. Remedies upon a Default. If a Default has occurred, the Collateral
Agent shall, at the written direction of the Controlling Party, take whatever
action at law or in equity as may appear necessary or desirable in the judgment
of the Controlling Party to collect and satisfy all Issuer Secured Obligations,
including, but not limited to, foreclosure upon the Spread Account Agreement
Collateral and all other rights available to secured parties under applicable
law or to enforce performance and observance of any obligation, agreement or
covenant under any of the Basic Documents.

Section 7.02. Waiver of Default. The Controlling Party shall have the sole
right, to be exercised in its complete discretion, to waive any Default by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Controlling Party and delivered to the Collateral Agent, the other Issuer
Secured Party and the Issuer. Any such waiver shall be binding upon the
Non-Controlling Party and the Collateral Agent. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default so waived and not to
any other similar event or occurrence which occurs subsequent to the date of
such waiver.

Section 7.03. Restoration of Rights and Remedies. If the Collateral Agent has
instituted any proceeding to enforce any right or remedy under this Agreement,
and such proceeding has been discontinued or abandoned for any reason, or has
been determined adversely to the Collateral Agent, then and in every such case
the Issuer, the Collateral Agent and each of the Issuer Secured Parties shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Issuer Secured Parties shall continue as though no such
proceeding had been instituted.

Section 7.04. No Remedy Exclusive. No right or remedy herein conferred upon or
reserved to the Collateral Agent, the Controlling Party or either of the Issuer
Secured Parties is intended to be exclusive of any other right or remedy, and
every right or remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law, in equity or otherwise (but, in each case, shall be subject to
the provisions of this Agreement limiting such remedies), and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Controlling Party, and the exercise of or the beginning
of the exercise of any right or power or remedy shall

25

--------------------------------------------------------------------------------



not be construed to be a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Further Assurances. Each party hereto shall take such action and
deliver such instruments to any other party hereto, in addition to the actions
and instruments specifically provided for herein, as may be reasonably requested
or required to effectuate the purpose or provisions of this Agreement or to
confirm or perfect any transaction described or contemplated herein.

Section 8.02. Waiver. Any waiver by any party of any provision of this Agreement
or any right, remedy or option hereunder shall only prevent and stop such party
from thereafter enforcing such provision, right, remedy or option if such waiver
is given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Agreement by
any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect.

Section 8.03. Amendments; Waivers. No amendment, modification, waiver or
supplement to this Agreement or any provision of this Agreement shall in any
event be effective unless the same shall have been made or consented to in
writing by each of the parties hereto and the Rating Agency Condition shall have
been satisfied; provided, however, that, notwithstanding the foregoing, for so
long as the Insurer shall be the Controlling Party, any amendments,
modifications, waivers or supplements hereto, or to the Spread Account Agreement
Collateral or Spread Account or to any requirement hereunder to deposit or
retain any amounts in such Spread Account or to distribute any amounts therein
as provided in Section 3.03 shall be effective if made or consented to in
writing by the Insurer, the Issuer and the Collateral Agent (the consent of
which shall not be withheld or delayed with respect to any amendment that does
not adversely affect the Collateral Agent) but shall in no circumstances require
the consent of the Trustee or the Noteholders.

Section 8.04. Severability. In the event that any provision of this Agreement or
the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Agreement shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Agreement, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by the Collateral Agent, or any of the Issuer Secured
Parties, hereunder is unavailable or unenforceable shall not affect in any way
the ability of the Collateral Agent or any of the Issuer

26

--------------------------------------------------------------------------------



Secured Parties to pursue any other remedy available to it or them (subject,
however, to the provisions of this Agreement limiting such remedies).

Section 8.05. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, each of the parties hereto agrees that it shall not, prior to
one year and one day after the Final Scheduled Distribution Date of the Class
A-4 Notes and payment of all amounts due to the Insurer under the Insurance
Agreement, acquiesce, petition or otherwise invoke or cause the Issuer or the
Seller to invoke the process of the United States of America, any State or other
political subdivision thereof or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
for the purpose of commencing or sustaining a case by or against the Issuer or
the Seller under a Federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, Trustee, custodian, sequestrator or
other similar official of the Issuer or the Seller or all or any part of its
respective property or assets or ordering the winding up or liquidation of the
affairs of the Issuer or the Seller. The parties agree that damages will be an
inadequate remedy for breach of this covenant and that this covenant may be
specifically enforced.

Section 8.06. Notices. All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) one Business Day after
delivery to an overnight courier, (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

    (a)
If to the Issuer:

             
AmeriCredit Automobile Receivables Trust 2004-C-A
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention: Corporate Trust Administration

            (b)
If to the Insurer:

             
Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Structured Finance Department – ABS
Telecopy No.: 212-208-3547
Confirmation: 212-668-0340

             
with a copy to the attention of:
Michael Babick, Vice President
Telecopy No.: 212-363-1459
Confirmation: 212-208-3407

27

--------------------------------------------------------------------------------



     
(in each case in which notice or other communication to the Insurer refers to a
Default or a claim on the Policy or in which failure on the part of the Insurer
to respond shall be deemed to constitute consent or acceptance, then with a copy
to the attention of the General Counsel marked to reflect “Urgent Materials
Enclosed”)

            (c)
If to the Trustee and the Trust Collateral Agent:

             
Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311–161
Minneapolis, Minnesota 55479
Facsimile number: (612) 667-3464
Attention: AmeriCredit Automobile Receivables Trust 2004-C-A

            (d)
If to the Collateral Agent:

             
Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311–161
Minneapolis, Minnesota 55479
Facsimile number: (612) 667-3464
Attention: AmeriCredit Automobile Receivables Trust 2004-C-A

            (e)
If to Moody’s:

             
Moody’s Investors Service, Inc.
ABS Monitoring Department
99 Church Street
New York, New York 10007

            (f)
If to Standard & Poor’s:

             
Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc.
55 Water Street, 40th Floor
New York, New York 10041
Attention: Asset-Backed Surveillance Department

            (g)
If to Fitch:

             
Fitch, Inc.
One State Street Plaza
New York, New York 10004
Attention: AmeriCredit Automobile Receivables Trust 2004-C-A

28

--------------------------------------------------------------------------------



      A copy of each notice given hereunder to any party hereto shall also be
given to (without duplication) the Insurer, the Issuer, the Trustee, the Trust
Collateral Agent and the Collateral Agent. Each party hereto may, by notice
given in accordance herewith to each of the other parties hereto, designate any
further or different address to which subsequent notices shall be sent.

      Section 8.07. Term of this Agreement. This Agreement shall take effect on
the Closing Date and shall continue in effect until the Distribution Date
occurring immediately following the Final Termination Date. On the Distribution
Date occurring immediately following the Final Termination Date and after giving
effect to any withdrawals pursuant to Section 3.03, this Agreement shall
terminate, all obligations of the parties hereunder shall cease and terminate
and the Spread Account Agreement Collateral, if any, held hereunder and not to
be used or applied in discharge of any obligations of the Issuer in respect of
the Issuer Secured Obligations or otherwise under this Agreement, shall be
released to and in favor of the Issuer; provided that the provisions of Sections
4.06, 4.07 and 8.05 shall survive any termination of this Agreement and the
release of any Spread Account Agreement Collateral upon such termination.

      Section 8.08. Assignments; Third-Party Rights; Reinsurance.

      (a) This Agreement shall be a continuing obligation of the parties hereto
and shall (i) be binding upon the parties and their respective successors and
assigns, and (ii) inure to the benefit of and be enforceable by each Issuer
Secured Party and the Collateral Agent, and by their respective successors,
transferees and assigns. The Issuer may not assign this Agreement, or delegate
any of its duties hereunder, without the prior written consent of the
Controlling Party.

      (b) The Insurer shall have the right to give participations in its rights
under this Agreement and to enter into contracts of reinsurance with respect to
the Note Policy issued in connection with the Notes, upon such terms and
conditions as the Insurer in its discretion determines, and each such
participant or reinsurer shall be entitled to the benefit of any representation,
warranty, covenant and obligation of each party (other than the Insurer)
hereunder as if such participant or reinsurer was a party hereto and, subject
only to such agreement regarding such reinsurance or participation, shall have
the right to enforce the obligations of each such other party directly
hereunder; provided, however, that no such reinsurance or participation
agreement or arrangement shall relieve the Insurer of its obligations hereunder,
under the Basic Documents to which it is a party or under the Note Policy. In
addition, nothing contained herein shall restrict the Insurer from assigning to
any Person pursuant to any liquidity facility or credit facility any rights of
the Insurer under this Agreement or with respect to any real or personal
property or other interests pledged to the Insurer, or in which the Insurer has
a security interest, in connection with the transactions contemplated hereby.

      Section 8.09. Consent of Controlling Party. In the event that the
Controlling Party’s consent is required under the terms hereof or under the
terms of any Basic Document, it is understood and agreed that, except as
otherwise provided expressly herein, the determination

29

--------------------------------------------------------------------------------



whether to grant or withhold such consent shall be made solely by the
Controlling Party in its sole discretion.

      Section 8.10. Consents to Jurisdiction. Each of the parties hereto
irrevocably submits to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York, any court in the state of
New York located in the city and county of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it and
related to or in connection with this Agreement, the other Basic Documents or
the transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such suit or action or
proceeding may be heard or determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. To the extent permitted by applicable law,
each of the parties hereby waives and agrees not to assert by way of motion, as
a defense or otherwise in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or any of the
other Basic Documents or the subject matter hereof or thereof may not be
litigated in or by such courts. The Issuer hereby irrevocably appoints and
designates Wells Fargo Bank, National Association, as its true and lawful
attorney and duly authorized agent for acceptance of service of legal process
relating hereto. The Issuer agrees that service of such process upon such Person
shall constitute personal service of such process upon it. Subject to Section
8.05, nothing contained in this Agreement shall limit or affect the rights of
any party hereto to serve process in any other manner permitted by law or to
start legal proceedings relating to any of the Basic Documents against the
Issuer or its property in the courts of any jurisdiction.

      Section 8.11. Determination of Adverse Effect. Any determination of an
adverse effect on the interest of the Issuer Secured Parties or the Noteholders
shall be made without consideration of the availability of funds under the Note
Policy.

      Section 8.12. Headings. The headings of articles, sections and paragraphs
and the Table of Contents contained in this Agreement are provided for
convenience only. They form no part of this Agreement and shall not affect its
construction or interpretation.

      Section 8.13. TRIAL BY JURY WAIVED. EACH OF THE PARTIES HERETO WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER BASIC DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO

30

--------------------------------------------------------------------------------



ENTER INTO THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS TO WHICH IT IS A PARTY,
BY AMONG OTHER THINGS, THIS WAIVER.

      Section 8.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

      Section 8.15. Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

      Section 8.16. Limitation of Liability.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Wilmington Trust Company not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer and in no
event shall Wilmington Trust Company in its individual capacity or, except as
expressly provided in the Trust Agreement, as Owner Trustee have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer. For all purposes of this Agreement, in the performance
of its duties or obligations hereunder or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles V, VI and VII
of the Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Bank, National Association, not
in its individual capacity but solely in its capacities as Collateral Agent,
Trustee and Trust Collateral Agent and in no event shall Wells Fargo Bank,
National Association, have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

      [REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

31

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have executed this Spread Account
Agreement as of the date set forth on the first page hereof.

 
AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2004-C-A, as Issuer

     
By:     WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Owner Trustee on behalf of the Trust.

      By: /s/ James P. Lawler


--------------------------------------------------------------------------------

 

 
Title: Vice President


--------------------------------------------------------------------------------

     
AMBAC ASSURANCE CORPORATION,

     
as Insurer

      By: /s/ Michael Babick


--------------------------------------------------------------------------------

 
Title: First Vice President


--------------------------------------------------------------------------------

     
WELLS FARGO BANK,

     
NATIONAL ASSOCIATION,

     
as Trustee, as Trust Collateral Agent and as
Collateral Agent

     
By: /s/ Marianna C. Stershic


--------------------------------------------------------------------------------

     
Title: Vice President


--------------------------------------------------------------------------------

    Accepted and Agreed with respect to Sections 3.06, 4.06 and 4.07:      
AMERICREDIT FINANCIAL SERVICES, INC.       By: /s/ Susan B. Sheffield


--------------------------------------------------------------------------------


  Title: Senior Vice President, Structured Finance


--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



EXHIBIT A

NOTICE OF RELATED SERIES

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311—161
Minneapolis, Minnesota 55479

Ladies and Gentlemen:

      For purposes of the Spread Account Agreement dated as of August 23, 2004
(as amended, the “Agreement”) among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST
2004-C-A, as issuer, AMBAC ASSURANCE CORPORATION, as insurer (the Insurer”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee, as trust collateral agent
and as collateral agent (in such capacity, the “Collateral Agent”), the Insurer
hereby notifies the Collateral Agent that the transaction described below is a
Related Series (as defined in the Agreement).

      Related Series: [DESCRIBE TRANSACTION]

      Related Series Collateral Agent: [INSERT NAME AND NOTICE ADDRESS OF
RELATED SERIES COLLATERAL AGENT].

      Related Series Spread Account Agreement: [Spread Account Agreement dated
as of __________, 20___ among the Insurer, _____________, as issuer, and
______________, as trustee, trust collateral agent and collateral agent].

      This notice is dated as of __________, 20___.

 
AMBAC ASSURANCE CORPORATION


     
By

--------------------------------------------------------------------------------


 
Title

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------